Lambíase, J.
This is an application made pursuant to subdivision 5 of section 10 of the Court of Claims Act for an order permitting the above-named Clifford Cawthorne to file a claim against the State of New York.
The State of New York, while opposing on claimant’s moving papers the granting of the motion, has not submitted or served any answering affidavits, and has made no oral argument herein.
Claimant’s cause of action, if any, accrued while he was under a legal disability. (Green v. State of New York, 278 N. Y. 15.) The claim of a person under legal disability may be presented within two years after such disability is removed. (Court of Claims Act, § 10, subd. 5, last sentence; N. Y. Const., art. ITT, § 19.) Such a person is not required to file a notice of intention as provided for in section 10 of the Court of Claims Act, in this instance, subdivision 3 thereof, but is compelled only to present his claim within two years after the disability is removed. (Nastasi v. State of New York, 185 Misc. 91.)
Under the circumstances presented by the moving papers no permission of the court is necessary to file the proposed claim herein, and for that reason we deny the motion.
Submit order accordingly.